An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                    NO. COA13-828
                           NORTH CAROLINA COURT OF APPEALS

                              Filed: 18 February 2014


IN THE MATTER OF:

M.C.                                               Vance County
                                                   No. 08 J 95




       Appeal by Juvenile from orders entered 11 January 2013 and

16 January 2013 by Judge J. Henry Banks in District Court, Vance

County.    Heard in the Court of Appeals 21 January 2014.


       Attorney General Roy Cooper, by Assistant Attorney General
       Daphne D. Edwards, for the State.

       Appellate Defender Staples Hughes, by Assistant Appellate
       Defender Hannah Hall, for Juvenile-Appellant.


       McGEE, Judge.


       Juvenile admitted to felonious breaking and entering on 7

September     2012.         Judge    J.    Henry    Banks     adjudicated     Juvenile

delinquent     on     21     September      2012.      He     ordered    a   Level   2

disposition,      directing         that   Juvenile    be     placed    on   probation

under the supervision of a court counselor for twelve months,

under     certain     conditions.           Judge     Banks    also     ordered   that
                                            -2-
Juvenile could be confined on an intermittent basis for up to

fourteen     24-hour      periods,       “specifically          for     obtaining         new

charges,     violating         curfew,         and/or     testing        positive          to

marijuana.”

      The court counselor alleged in a document titled “Motion

for Review on Probation Violation” filed on 9 November 2012 that

Juvenile violated several conditions of his probation.                                  Judge

Banks held a hearing on 30 November 2012, found Juvenile had

“violated the court’s previous order” and continued the matter

to 7 December 2012.

      Judge S. Quon Bridges presided over Juvenile’s probation

violation    hearing      on    7     December    2012    and    entered       a    written

order, finding that Juvenile had violated the conditions of his

probation,     continuing           Juvenile      on    probation,       and       ordering

Juvenile    “be   placed       in     secure   custody     for    6     (six)      24    hour

periods of confinement.”

      A   hearing   was        held    on   14    December       2012    before         Judge

Bridges.     However, Juvenile’s attorney was “not available for

court[,]” and Judge Bridges continued the matter to 11 January

2013.     He further provided the following conditions: (1) “that

the   juvenile    shall    follow       the    rules     and    regulations         of    his
                                       -3-
father’s home;” and (2) “that the juvenile shall remain at his

father’s residence at all times except to attend school.”

       Another hearing was held before Judge Banks on 11 January

2013.    He entered a Level 3 disposition and commitment order on

11    January   2013      and   an   amended      Level    3    disposition        and

commitment order on 16 January 2013.               Juvenile appeals from the

orders entered 11 January 2013 and 16 January 2013.

       Juvenile first argues Judge Banks erred by entering a Level

3    disposition    and   commitment      order    because,      following    Judge

Bridges’ 7 December 2012 order, there was no motion for review

filed, citing N.C. Gen. Stat. § 7B-2600 (2013).                     That statute

reads as follows:

            Upon motion in the cause or petition, and
            after notice, the court may conduct a review
            hearing to determine whether the order of
            the court is in the best interests of the
            juvenile, and the court may modify or vacate
            the   order   in   light    of   changes   in
            circumstances or the needs of the juvenile.

N.C.G.S. § 7B-2600(a) (emphasis added).

       Following    Juvenile’s       probation     violation      hearing     on    7

December    2012,    Judge      Bridges    found    that       Juvenile   violated

several conditions of his probation and entered the following

order:

            1. He missed 46 days from school.
                                         -4-
           2. He missed a meeting with the child and
           family team at school.

           3. He violated his curfew by coming                 home
           after 5:00 pm on several occasions.

           4. He missed a meeting with Triumph and only
           attended 3 meeting[s] per week instead of 4
           on occasion.

           5. He tested positive for marijuana the
           first week of his probation on one occasion.

           However, the Court finds that he should be
           continued   on   probation   and   given   an
           opportunity to comply with the terms and
           conditions. He be placed in secure custody
           for 6 (six) 24 hour periods of confinement.

    N.C.     Gen.     Stat.    § 7B-2510(e)    (2013)    permits   the    trial

court,   upon    finding      that   a   juvenile   violated   conditions     of

probation, to enter one of several dispositions, as set forth

below:

           If the court, after notice and a hearing,
           finds . . . that the juvenile has violated
           the conditions of probation set by the
           court, the court may continue the original
           conditions   of   probation,   modify   the
           conditions of probation, or, except as
           provided in subsection (f) of this section,
           order a new disposition at the next higher
           level[.]

N.C.G.S. § 7B-2510(e).           The written order that Judge Bridges

entered on 7 December 2012 finds Juvenile violated conditions of

probation,      and   Judge    Bridges    ordered   a   continuation     of   the
                                 -5-
original   conditions   of   probation,   one    of   the   dispositions

permitted by N.C.G.S. § 7B-2510, supra.1

     N.C.G.S. § 7B-2600(a) requires that a motion in the cause

or a petition be filed in order for a review hearing to be

conducted and a determination to be made as to whether to modify

or vacate a prior dispositional order.          No motion in the cause

or petition was filed, as required,        that would permit      Judge

Banks to enter the 11 January 2013 order or the 16 January 2013

order, both of which modified the 7 December 2012 order of Judge

Bridges.   Juvenile has demonstrated that Judge Banks erred in

entering an order on Juvenile’s disposition in the absence of a

motion in the cause or a petition, pursuant to N.C.G.S. § 7B-

2600(a).   The 11 January 2013 and 16 January 2013 orders of

Judge Banks must be vacated.      In light of our holding on this

issue, we need not reach Juvenile’s remaining arguments.

     Vacated.

     Judges HUNTER, Robert C. and ELMORE concur.

     Report per Rule 30(e).




1
  The court reporter indicated in the transcript that there were
substantial problems with a microphone on both 7 December 2012
and 11 January 2013.    However, neither Juvenile nor the State
argues that any statements relevant to this issue were omitted,
and we are limited in our review to the record before us. See
N.C.R. App. P. 9(a)(1)(e).